Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jeffrey L. Phifer petitions for a writ of mandamus, alleging defendants have failed to timely respond to his 42 U.S.C. § 1983 (2006) complaint. He seeks an order from this court directing the district court to order a response. We find there has been no undue delay in the management of this litigation by the district court. Accordingly, we deny the mandamus petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.